DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the RCE and Amendment filed on 10/19/22.  Accordingly, claims 1, 2, 4-8 and 10-15 are currently pending; and claims 3 and 9 are canceled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori (2008/0253770), previously-cited.
-Regarding claim 1, Mori teaches a transmitter (100) (see figure 11) configured to transmit, via (144), a series of command signals (“frame header of bit  rate A”, [0096]) and a series of data signals (“data portion of bit rate B”, [0097])) (see the series of data signals consisting of (DATA, INDIVIDUAL HEADER, DATA, INDIVIDUAL HEADER ) shown in figure 12), the transmitter (see figure 11) comprising: 
a serializer (101, 102, 142), configured to perform parallel to serial conversion to generate the series of data signals outputted from (142), wherein in the parallel to serial conversion, a unit (142) of the serializer generates and outputs the series of data signals by attaching/multiplexing a first parallel input (“individual header of bit rate B”[0094]) (being each (INDIVIDUAL HEADER) appeared in ((DATA, INDIVIDUAL HEADER, DATA, INDIVIDUAL HEADER ), figure 12)) to a second parallel input (“each piece of data”, [0097]) (being each (DATA) appeared in ((DATA, INDIVIDUAL HEADER, DATA, INDIVIDUAL HEADER ), figure 12)) to form the series of data signals ((DATA, INDIVIDUAL HEADER, DATA, INDIVIDUAL HEADER ), figure 12) (see [0094]); and 
a multiplexer (104, 143, 144), coupled to the serializer, configured to selectively output, via (144), the series of command signals or the series of data signals (see [0096]); wherein a data rate of the series of data signals is greater than a signal rate of the series of command signals (see [0079, 0081]).
Further since Mori  teaches  the transmitter structurally as claimed, and the series of command signals structurally as claimed, as results, the series of command signals are capable to initialize at least one of a termination circuit, an equalizer, and a clock and data recovery (CDR) 15 circuit of a certain receiver as a first receiver, which is not included in the transmitter, wherein the first receiver can be ready to receive the series of data signals.
Furthermore, indeed,   Mori teaches that the series of command signals initialize a data recovery of a clock and data recovery (CDR) circuit (comprising the elements shown in figure 15 except an element (301) of the first receiver (being a receiver (300)), by establishing, via the first receiver using the series of command signals, frame synchronization “frame synchronization”, (see [0081]) to start the data recovery of (306), wherein the first receiver is ready to receive and recover, via (306), the series of data signals, (see figure 15 and [0106-0108]).
-Regarding claim 2, Mori teaches that the transmitter is configured to transmit, via (107), the series of command signals and the series of data signals (together comprised in a transmit signal (outputted from (144) of the multiplexer)   through a  same channel (being a transmit path coupled to the output of (107), (see figure 11).
-Regarding claim 4, Mori teaches that the transmitter is configured to transmit the series of command signals (FRAME HEADER)  prior to transmitting the series of data signals (BIT RATE B DATA) (see figure 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Smith et al (7,675,444), previously-cited.
-Regarding claim 5, Mori teaches that the transmitter is configured to transmit, via (107), the series of command signals and the series of data signals (together comprised in a transmit signal (outputted from (144) of the multiplexer)   through a  same channel (being a transmit path coupled to the output of (107), (see figure 11).
Mori does not teach whether the transmitter comprises: an encoder, coupled to the multiplexer, configured to encode the series of command signals according to a Manchester-like encoding method, as claimed.
In analogous art, Smith et al  teaches that before transmission, a signal, at a transmit end, can be encoded with a Manchester encoder (“Manchester encoder (206)”, col. 5, lines 47-48)  into an encoded signal having no dc offset, and after reception at a receive end, decoded, via a decoder (“Manchester decoder 208”, col. 6, line 15) to recover the signal, (see col. 5, lines 47-61 and col 6, lines 13-17).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Mori, as taught by Smith et al, in such a way that the transmitter would further comprise a Manchester encoder coupled to the output of (144) of the multiplexer wherein before transmission on to the transmit path which is coupled to the output of (107) at one end of the transmit path, (see figure 11), the transmit signal would be encoded by the encoder into an encoded signal, and wherein a received end, which is coupled to the other end of the transmit path, would comprise a Manchester decoder to decode the encoded signal to recover the transmit signal, so that with the implementation, Mori in view of Smith et al  would be enhanced with a feature that the transmit signal could be transmitted on to the  transmit path as a signal having no dc offset. 
So, with the implementation, Mori in view of Smith et al  teaches that the transmitter comprises: an encoder (being the Manchester encoder), coupled to the multiplexer, configured to encode the series of command signals (comprised in the transmit signal) according to a Manchester-like encoding method of the encoder.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Smith et al, and further in view of Lee et al (2005/0179487) previously-cited.
-Regarding claim 6, Mori in view of Smith et al  does not teach whether the encoder comprises: a first input terminal, configured to receive the series of command signals; a second input terminal, configured to receive a clock signal; and an output terminal, configured to output the series of command signals after being encoded with the clock signal, as claimed.
In analogous art, Lee et al teaches that a Manchester encoder (413) can comprise a first input terminal, configured to receive a data signal (411) ; a second input terminal, configured to receive a clock signal (227); and an output terminal, configured to output an output signal (211) being the data signal after being encoded with the clock signal, (see figure 4 and [0038]).
Since Mori in view of Smith et al  does not teach in detail on how the Manchester encoder is implemented, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement, or alternatively implement, Mori in view Smith et al, as taught by Lee et al, in such a way that the Manchester encoder would comprise a first input terminal, configured to receive the transmit signal ; a second input terminal, configured to receive a clock signal; and an output terminal, configured to output an output signal being the transmit signal after being encoded with the clock signal, so that the implementation would become another embodiment, derived from teachings of Mori, Smith et al and Lee et al, for obtaining the Manchester encoder in the transmitter.
So, with the implementation, Mori in view of Smith et al  and Lee et al teaches that the encoder (being the Manchester encoder) comprises: the first input terminal, configured to receive the series of command signals (comprised in the transmit signal); the second input terminal, configured to receive the clock signal; and the output terminal, configured to output the series of command signals (comprised in the encoded transmitted signal) after being encoded with the clock signal.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Hao et al (6,760,873), previously-cited.
-Regarding claim 7, Mori teaches that the transmitter is configured to transmit, via (107), the series of command signals and the series of data signals (together comprised in a transmit signal (outputted from (144) of the multiplexer)   through a  same channel (being a transmit path coupled to the output of (107), (see figure 11). 
Mori does not teach whether the transmitter comprises:  an output buffer, coupled to the multiplexer, configured to output the series of command signals and the series of data signals, as claimed. 
However, it is well-known in the art, as evidenced by Hao et al, that a gain buffer (14) can be used to amplify a signal before transmission, (see figure 2).
For application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Mori, as taught by Hao et al, in such a way that the transmitter would comprises a gain buffer, which would be coupled to the output (144) of the multiplexer,  to amplify the transmit signal before transmission if the transmit signal is not strong enough for the transmission, so that the transmit signal would become a strong signal for transmission, via using the gain buffer.
So, with the implementation, Mori in view of Hao et al teaches that the transmitter comprises:  the output buffer, coupled to the multiplexer, configured to output the series of command signals and the series of data signals (together comprised in the amplified transmit signal).
Allowable Subject Matter
Claims 8 and 10-15 are allowed.
Response to Arguments
Applicant's arguments filed on 10/19/22 have been fully considered.  As results, claims 8 and 10-15 are indicated allowable.  However, claims 1, 2 and 4-7, after amended with new limitations, are deemed not allowable because of reasons set forth above in this Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632